Citation Nr: 0524316	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of skin 
cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The claim of entitlement to service connection for residuals 
of skin cancer is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to this claim.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to service connection 
for tinnitus.

2.  Tinnitus is not related to the veteran's period of active 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim of entitlement 
to service connection for tinnitus does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in October 2003, before initially denying the 
veteran's claim in a rating decision dated January 2004.  The 
timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the October 2003 notice letter, the RO acknowledged the 
veteran's claim of entitlement to service connection for 
tinnitus, explained to him the evidence needed to 
substantiate that claim, notified him of VA's duty to assist, 
and indicated that it was developing his claim pursuant to 
that duty.  The RO noted that it would make reasonable 
efforts to help the veteran get the evidence needed to 
support his claim, provided he identified the sources of the 
evidence, but that ultimately, it was his responsibility to 
ensure VA's receipt of such evidence.  The RO noted the 
evidence it had already requested in support of the veteran's 
claim.  The RO indicated that it wanted to make sure all 
necessary evidence was available for review so advised the 
veteran to review all records in his possession to ensure he 
had not overlooked important information.  The RO requested 
the veteran to submit all such information, particularly, 
medical reports, he had in his possession, or to sign the 
enclosed forms authorizing the release of his treatment 
records so that VA could obtain them on his behalf.  

Moreover, in a rating decision dated January 2004, a 
statement of the case issued in June 2004, and a supplemental 
statement of the case issued in August 2004, the RO explained 
the reasons for which it denied the veteran's claim, the 
evidence upon which it based its denial, and the evidence 
still needed to substantiate the claim.  In addition, the RO 
furnished the veteran the provisions pertinent to his claim, 
including those governing VA's duties to notify and assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A.
§ 5103A(a), (b), (c) (West 2002).  First, it secured and 
associated with the claims file all of the evidence the 
veteran reported as being pertinent to that claim, including 
service medical records and VA treatment records.  Neither 
the veteran nor his representative asserts that there is any 
other pertinent, outstanding evidence that needs to be 
secured before deciding the veteran's claim.  Second, the RO 
conducted medical inquiry in an effort to substantiate this 
claim by affording the veteran a VA audio examination in 
December 2003, during which an examiner discussed the 
etiology of the veteran's tinnitus.  

In a VA Form 646 (Statement of Accredited Representation in 
Appealed Case) dated September 2004 and a Written Brief 
Presentation dated January 2004, the veteran's representative 
asserts that the examiner who conducted the December 2003 
audio examination failed to provide a cause for the veteran's 
tinnitus.  Based on this fact, the representative requests 
the Board to afford the veteran another examination, this 
time conducted by an otolaryngologist.  The Board 
acknowledges the representative's assertion, but does not 
believe that such an examination is necessary.  VA afforded 
the veteran an examination in December 2003 for the purpose 
of obtaining an opinion as to whether the veteran's tinnitus 
was related to his service, specifically, his in-service 
noise exposure, or to his service-connected hearing loss.  
The VA examiner offered such an opinion and provided the 
basis for his opinion.  VA did not request the examiner to 
identify an alternative, nonservice-related cause of the 
veteran's tinnitus.  Such information is not necessary to 
decide this claim.  Even assuming otherwise, the RO provided 
the veteran several opportunities to submit such an opinion 
on his own initiative. 

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to his claim of entitlement to service 
connection for tinnitus, no additional action is necessary 
for the Board to proceed in adjudicating this claim.   

II.  Analysis of Claim

The veteran claims that he is entitled to service connection 
for tinnitus on the basis that this disorder developed 
secondary to his exposure to noise while serving as a 
gunner's mate on active duty.  He points out the RO granted 
him service connection for hearing loss on the basis of such 
in-service noise exposure and questions why the RO then 
denied him service connection for tinnitus after conceding 
such exposure.  He asserts that an article of record reflects 
that there are many causes of tinnitus, including hearing 
loss, loud noises, medicine, and health problems, and of 
these four causes, only two apply to the veteran: hearing 
loss and loud noises.  He argues that, given that the veteran 
has none of the listed health problems, his tinnitus should 
be found to be due to his in-service noise exposure and 
secondary hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran had active service from December 
1942 to November 1945.  According to his service medical 
records, he did not report noise exposure or ringing in the 
ears during this time period.  Moreover, no examiner 
diagnosed tinnitus, including on separation examination in 
November 1945.  However, the veteran's service personnel 
records confirm that the veteran served as a gunner's mate, 
the duties of which would have exposed him to noise.

According to post-service medical evidence, the veteran was 
also exposed to noise after discharge.  In August 1986, he 
sought VA outpatient treatment at the ear, nose and 
throat/audiology department for hearing difficulty, 
particularly on the left.  As relevant history, he reported 
that he had worked as a machinist for years.  He also 
reported that he had had a temporary loss of hearing in 
service, which lasted for one week.  On questioning, the 
veteran denied tinnitus.  The veteran again denied tinnitus 
during a VA outpatient treatment visit for hearing loss in 
December 1998.

The first and only time the veteran complained of tinnitus 
was in December 2003, during a VA audio examination.  On that 
date, he reported that he had brief, occasional tinnitus 
bilaterally.  He also reported noise exposure while serving 
as a gunner's mate.  He indicated that after periods of 
extensive gunfire, his hearing would remain depressed for up 
to two weeks.  (He did not mentioned ringing in the ears 
during these episodes).  He also reported a short period of 
intermittent noise exposure as a civilian and denied any 
significant recreational noise exposure.  Based on the nature 
of the veteran's tinnitus, the examiner concluded that it was 
unlikely to be related to the veteran's hearing loss or 
military noise exposure.

To refute the VA examiner's opinion in this regard, the 
veteran submitted a copy of an internet article titled, "The 
Noise in Your Ears: Facts About Tinnitus."  This article 
confirms the representative's assertion that tinnitus can 
develop secondary to hearing loss, loud noise, medicine and 
other health problems.  It does not, however, specifically 
link the veteran's tinnitus to his hearing loss or his in-
service noise exposure.  In fact, based on this article, 
possible causes of the veteran's tinnitus include not only 
in-service noise exposure, but post-service noise exposure 
while working as a machinist.  

To merit an award of service connection on a direct basis, 
the veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  In 
this case, the veteran has submitted no evidence, other than 
his own assertions, establishing that he has tinnitus that is 
etiologically related to service, specifically, his in-
service noise exposure.  These assertions, alone, are 
considered insufficient to establish the necessary 
etiological relationship between a current disability and 
service and to refute the VA examiner's unfavorable opinion 
of record.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

Given the foregoing, the Board finds that tinnitus is not 
related to the veteran's period of active service.  Based on 
this finding, the Board concludes that tinnitus was not 
incurred in or aggravated by service.  The evidence is not in 
relative equipoise; therefore, the veteran is not entitled to 
the benefit of the doubt in the resolution of this claim.  
Rather, as the preponderance of the evidence is against the 
claim, it must be denied.   


ORDER

Service connection for tinnitus is denied.


REMAND

Additional action is necessary before the Board decides the 
veteran's claim of entitlement to service connection for 
residuals of skin cancer.

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him 
in obtaining and fully developing all of the evidence 
relevant to that claim.  With regard to the duty to assist, 
VA must afford a claimant a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, such 
an examination is necessary.  

The veteran claims that he developed skin cancer secondary to 
his exposure to sun during long periods of time while serving 
in the United States Navy.  He asserts that his claims file 
includes a medical opinion indicating that "it is possible 
that [his] cancer is related to [his] Navy career thur [sic] 
sun exposure."  As alleged, the veteran's claims file 
includes such an opinion.  In a written statement dated in 
May 2004, B. G. Buenaflor, M.D., indicates that it is very 
likely that skin cancer was brought about by excessive 
exposure to sun.  In a written statement dated in July 2004, 
Dr. Buenaflor elaborates that the veteran's exposure to sun 
during his naval career is possibly the cause of his basal 
cell carcinoma.  These opinions collectively do not establish 
that it is at least as likely as not that the veteran's skin 
cancer is due to his period of active service.  Rather, being 
speculative, they reflect that such a relationship is 
possible.  Given this fact, the Board cannot decide this 
claim before obtaining a more definitive opinion as to the 
etiology of the veteran's skin cancer.

This appeal is REMANDED for the following action:

1.  AMC should afford the veteran a VA 
examination for the purpose of 
determining whether his skin cancer is 
related to his period of active service.  
AMC should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) query the veteran regarding all 
history of sun exposure, including 
in service and after service;

b) determine whether the veteran has 
skin cancer and/or residuals 
thereof, and if so;

c) opine whether such cancer or any 
residual thereof is at least as 
likely as not (50 percent or greater 
probability) related to the 
veteran's period of service, 
including his alleged in-service sun 
exposure;

d) provide detailed rationale, with 
references to the record, for this 
opinion; and 

e) if it is felt that such an 
opinion cannot be rendered because 
it would be merely speculative, note 
this fact in writing in the record.  

2.  AMC should readjudicate the veteran's 
claim of entitlement to service 
connection for residuals of skin cancer 
based on a consideration of all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, AMC should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


